Citation Nr: 0623049	
Decision Date: 08/02/06    Archive Date: 08/15/06

DOCKET NO.  05-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected post-traumatic 
stress disorder. 



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky in which the RO denied the benefit 
sought on appeal.  The appellant, who had active service from 
January 1966 to November 1967, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The medical evidence of record shows that the appellant 
currently has a diagnosis of hypertension. 

3.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to military service or the 
appellant's service-connected post-traumatic stress disorder. 


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and 
has not been shown to be proximately due to, the result of, 
or aggravated by a service-connected disease or injury. 38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 
3.310 (2005). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for hypertension secondary to his service-
connected post-traumatic stress disorder (PTSD), VA has met 
all statutory and regulatory notice and duty to assist 
provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005).

Prior to the initial adjudication of the appellant's claim, a 
letter dated in March 2004 satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The March 
2004 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the 
appellant has reported the existence of private medical 
records reflecting his initial diagnosis of hypertension, he 
has failed to respond to numerous requests by the RO to 
provide authorizations for these medical records. March 2004 
letter from the RO, p. 1; October 2005 hearing transcript, 
pgs. 18-20; November 2005 letter from the RO.  Absent 
appropriate signed medical releases, these records cannot be 
obtained by the RO on the appellant's behalf.  Thus, there is 
no indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The appellant was also afforded a 
VA examination in December 2005. 

The Board observes that at the time the RO recertified the 
appellant's case to the Board, it also provided the appellant 
with an explanation of disability ratings and effective 
dates. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board has concluded that the 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed. 
Id.  

B.  Law and Analysis 

In this case, the appellant contends that he is entitled to 
service connection for hypertension.  More specifically, he 
claims that his service-connected PTSD caused or aggravated 
his hypertension; and as a result, his hypertension should be 
service connected on a secondary basis. See December 2003 
statement in support of claim.  While viewing the evidence in 
the light most favorable to the appellant in this case, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim and that the appeal must be denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as hypertension, when such disease is 
manifested to a compensable degree within one year of 
separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (Court) has further held that 
when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists, and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability. Id.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, such doubt will be resolved in favor of the claimant.  
By reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence that 
does not satisfactorily prove or disprove the claim. 38 
C.F.R. § 3.102.  When the evidence of record is considered 
under the laws and regulations as set forth above, the Board 
is of the opinion that service connection for hypertension is 
not warranted. 

	1.  Direct and presumptive service connection 

The evidence reveals that the appellant submitted a claim of 
entitlement to service connection for PTSD and hypertension 
secondary to PTSD in an informal claim dated in December 
2003. See December 2003 statement in support of claim; 
January 2004 application for compensation.  Originally, the 
RO denied service connection for both PTSD and hypertension 
in a rating decision dated in May 2004.  After receiving 
additional evidence, the RO granted service connection for 
PTSD and assigned a 50 percent disability evaluation 
effective December 31, 2003. See January 2006 rating 
decision.  Service connection for hypertension continued to 
be denied. January 2006 supplemental statement of the case.  

The evidence indicates that the appellant has a current 
diagnosis of hypertension. December 2005 VA examination 
report.  However, the record does not show that the appellant 
developed hypertension in service or within one year of 
separation from service.  In fact, the appellant's service 
medical records contain no complaints, treatment or diagnosis 
of hypertension while in service.  The appellant's December 
1964 pre-induction examination noted the appellant's blood 
pressure was 130 systolic pressure ("syst") over 78 
diastolic pressure ("dias") while sitting; and the 
appellant reported in the medical history portion of the 
examination that he did not have either high or low blood 
pressure. See December 1964 report of medical examination; 
December 1964 report of medical history.  The appellant's 
January 1966 report of medical examination reflected a blood 
pressure reading of 136 over 82 while sitting; and the 
appellant denied experiencing either high or low blood 
pressure again at that time. See January 1966 report of 
medical examination; December 1966 report of medical history.  
Subsequent service medical records are silent as to any 
complaints, treatment or diagnosis involving high blood 
pressure or hypertension.  Lastly, the appellant's service 
separation clinical examination noted his blood pressure as 
138 over 76 while sitting; and the appellant denied for a 
third time experiencing high or low blood pressure. November 
1967 report of medical examination; November 1967 report of 
medical history.  Significantly, hypertension was not 
diagnosed upon discharge.  Based upon this evidence, direct 
service connection for hypertension is not warranted. 

The appellant is also not entitled to presumptive service 
connection for hypertension since the first medical records 
contained in the claims file reporting a history of high 
blood pressure are dated in July 2004, over 35 years after 
the appellant separated from service.  The appellant reported 
in his application for compensation that his hypertension 
began in 2000.  See January 2004 application for 
compensation.  However, during a recent VA hypertension 
examination, a VA examiner indicated the date of onset of the 
appellant's hypertension was 1990. See December 2005.  
Assuming that the date of onset was actually 1990, the 
appellant is still not entitled to presumptive service 
connection since he was not diagnosed with hypertension until 
approximately 23 years after his discharge from service. 
Since none of the medical evidence contained in the claims 
file shows that the appellant's hypertension manifested to a 
degree of 10 percent or more within one year of his 
separation from service, service connection on a presumptive 
basis must be denied. 




	2.  Secondary service connection 

The appellant's alternative theory of entitlement to service 
connection for hypertension involves his contention that his 
hypertension developed secondary to his service-connected 
PTSD.  As set forth above, the appellant's post-service 
medical records reveal a current diagnosis of hypertension 
with a reported date of onset in 1990. December 2005 VA 
examination report.  Therefore, the first element of the 
secondary service connection test has been met.  As such, the 
remaining question before the Board is whether there is 
medical evidence contained in the claims file supporting the 
appellant's assertion that his current diagnosis of 
hypertension was either caused by or aggravated by his 
service-connected PTSD. See Allen v. Brown, supra.  As will 
be discussed in more detail below, the Board finds that no 
competent evidence of record supports the appellant's 
contention and the appeal for service connection on a 
secondary basis must also be denied.  

In this regard, the evidence reveals that the appellant was 
diagnosed with PTSD in July 2004. See July 2004 VA medical 
records.  The medical evidence also reflects that the 
appellant has reported a date of onset of hypertension of 
1990; his hypertension is under control through the use of 
medication; and that the appellant was placed on medication 
for his hypertension in approximately 2002. See VA medical 
records dated in July 2004, September 2004 and December 2004.  
Of the medical records contained in the claims file, none of 
the VA examiners who physically examined the appellant opined 
that his hypertension is secondary to his PTSD.  Thus, these 
VA medical records do not assist in supporting the 
appellant's claim as they do not show that the appellant's 
hypertension was either caused by or aggravated by his 
service-connected PTSD.  

Additional evidence against the appellant's claim includes a 
VA examiner's December 2005 examination report in which the 
examiner opined that the appellant's hypertension was the 
result of many hypertension risk factors such as (1) strong 
family history, (2) obesity, (3) smoking, (4) hyperlipidemia 
and (5) gender rather than associated with his PTSD.  
Specifically, after taking a medical history, reviewing the 
appellant's claims file and medical records, performing a 
physical examination upon the appellant, and completing 
diagnostic and clinical tests, the examiner diagnosed the 
appellant with essential hypertension.  He reported that 
while the appellant had been diagnosed with hypertension 
reportedly in 1990, he was not diagnosed with PTSD until 
2004.  Further, the examiner's specific reference to the 
appellant's numerous hypertension risk factors also leads the 
Board to conclude that the examiner was indicating that the 
appellant's hypertension was caused by these risk factors 
rather than his (at the time undiagnosed) PTSD.  Based upon 
this examination report and the absence of any other 
competent medical evidence suggesting a causal relationship 
between the appellant's PTSD and his hypertension, the Board 
finds that the evidence of record does not reflect that the 
appellant's service-connected PTSD directly caused the 
appellant's hypertension. 

As for the issue of aggravation, the Board observes that the 
VA examiner indicated that the appellant's medical notes did 
not show any evidence of aggravation of his hypertension; and 
he opined that the appellant's hypertension was not 
permanently aggravated by his service-connected PTSD. See 
December 2005 examination report, pgs. 3-4.  As set forth 
above, an increase in a preexisting or secondary (service-
connected or nonservice-connected) disorder or disease is not 
the same as a temporary or intermittent flare-up of such an 
injury or disease.  The Board observes that a temporary 
flare-up of an injury or disease is not sufficient to be 
considered "aggravation" unless the underlying condition, as 
contrasted with symptoms, has worsened. Jensen v. Brown, 4 
Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  In this case, the December 2005 examiner noted that 
the appellant's hypertension was not permanently aggravated.  
As such, the examiner's use of the word "permanently" with 
the word "aggravated" clearly indicates the examiner's 
intent to relay the opinion that the appellant may have 
experienced a temporary or short-term worsening of his 
hypertension because of the PTSD, but not that it was a 
permanent worsening.  Therefore, the examination report does 
not support the appellant's claim of secondary service 
connection based upon aggravation.   

Thus, the dispositive factor in this case is that there is no 
competent medical evidence of record linking the appellant's 
hypertension to his service-connected PTSD.  The only 
competent evidence of record addressing the claimed 
relationship between these disorders is the December 2005 
examination report in which the examiner opined that the 
disorders are not related.  The Board finds that this opinion 
is not only persuasive and credible, but uncontroverted.  To 
the extent that the appellant offers his own opinion that his 
currently diagnosed hypertension was caused or aggravated by 
his PTSD, the Board notes that his opinion is not probative 
on the issue.  Lay persons, such as the appellant, are not 
qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability. Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Based on the record, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not applicable. Therefore, service 
connection for hypertension must be denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for hypertension is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


